Case 1:20-cv-00498-TFM-MU Document 21 Filed 02/18/21 Page 1 of 2                        PageID #: 121




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 THE YARD MILKSHAKE BAR                         )
 PROPERTIES, LLC, and                           )
 THE YARD MILKSHAKE BAR                         )
 FRANCHISING, LLC,                              )
                                                )
        Plaintiffs,                             )
                                                )       CIV. ACT. NO. 1:20-cv-498-TFM-MU
 v.                                             )
                                                )
 BBH CREATIONS, LLC; BO STEELE                  )
 a/k/a ROBERT K. STEELE; and                    )
 SHERRI STEELE,                                 )
                                                )
        Defendants.                             )

                                               ORDER

        Pending before the Court is Plaintiff The Yard Milkshake Bar Properties, LLC and Plaintiff

 The Yard Milkshake Bar Franchising, LLC (collectively “Plaintiffs”) Motion to Strike Affidavit

 or, in the Alternative Motion for Leave to File Sur-Reply (Doc. 16, filed 02/01/21).

        On December 21, 2020, Defendant BBH Creations, LLC, Defendant Bo Steele, and

 Defendant Sherri Steele (collectively “Defendants”) filed a Motion to Dismiss. Doc. 8. On

 January 11, 2021, Plaintiffs filed a response in opposition. Doc. 10. On January 19, 2021,

 Defendants filed a Reply. Doc. 11. At issue here is the exhibit to Defendants’ Reply brief—the

 Affidavit of Robert Steele. Doc. 11-1, Exhibit A. Defendants justify their submission of an

 affidavit alleging additional relevant facts because they “only learned of relevant information

 concerning a compulsory counter-claim after Defendants’ Motion to Dismiss was initially filed.”

 Doc. 11, at 1, n.1.

        Plaintiffs argue that they are disadvantaged by Defendants’ failure to file the Affidavit of

 Robert Steele until their Reply Brief. Consequently, they request that this Court strike the Affidavit

                                              Page 1 of 2
Case 1:20-cv-00498-TFM-MU Document 21 Filed 02/18/21 Page 2 of 2                       PageID #: 122




 and any argument in the Reply Brief relying on it. Doc. 16 at 4. Plaintiffs reason that the Affidavit

 “includes additional information seeking to refute the allegations of the Complaint that should

 have been included with the initial motion to dismiss and which have no relevance whatsoever to

 the alleged compulsory counterclaim.” Id. at ¶ 6. Furthermore, Plaintiffs argue that Defendants’

 failure to file the Affidavit with its initial motion to dismiss precludes the Plaintiffs from having

 the opportunity to respond substantively. Id. at ¶ 8.

        The motion is GRANTED in part and DENIED in part. The motion is DENIED as to

 striking Robert Steele’s Affidavit.     However, the alternative request to file a sur-reply is

 GRANTED. Plaintiffs may file their sur-reply no later than February 26, 2021. To be clear, this

 sur-reply shall not exceed the scope of the reply and its attached affidavit.

        DONE and ORDERED this 18th day of February 2021.

                                               s/Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
